DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-19 are pending in the application, with claim 1 amended.
 	The rejection of claims 1, 2-6, and 8-10 under 35 U.S.C. 103 as being unpatentable over Abe (US 2011/0027590 A1 is withdrawn in view of the amendments to the claims. 	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Abe  in view of Ohta (US 2013/0143734 A1) is withdrawn in view of the amendments to the claims. 	The rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Abe in view of Campbell (US 2010/0254900 A1) is withdrawn in view of the amendments to the claims. 	The rejection of claims 13-16 and 18-19 under 35 U.S.C. 103 as being unpatentable over Abe in view of Nielsen (US 2009/0216207 A1) (based on 35 USC 102(a)(1)) is withdrawn in view of the amendments to the claims. 	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Abe in view of Nielsen, and further in view of Ohta, is withdrawn in view of the amendments to the claims.

Response to Arguments
 	Applicants’ 6/1/22 claim amendments and arguments have been fully considered, and are found persuasive, and the prior art rejections are withdrawn, as listed above, but where the Obviousness Type Double Patenting rejection is maintained, as not responded to by Applicants in the 6/1/22 Amendment.
 	Allowable Subject Matter
 	Claims 1-19 are considered allowable over the prior art of record, but subject to the pending Obviousness Type Double Patenting rejection, as presented below. 
The following is a statement of reasons for the indication of allowable subject matter:   	Claims 1-19 are considered allowable over the prior art of record.
 	The closest prior art of record is Abe (US 2011/0027590 A1; Ohta (US 2013/0143734 A1); Campbell (US 2010/0254900 A1); and Nielsen (US 2009/0216207 A1). 	As to independent claim 1, Abe teaches a biodegradable [0002],ll.6-7 odor barrier film (as polyglycolic acid (PGA) gas barrier layer film [0016],ll.3-4]; for (capable of) ostomy, continence and bowel management applications (as for use in medical materials [0163],ll.5], comprising: 		a barrier layer (as PGA gas barrier layer film [0016],ll.3-4] comprising polyglycolic acid (PGA) (as at least 80 %, up to 100% [0038],ll.4-6]; and 	 	an outer layer (as barrier film [0102],ll.4-6, [0112],ll.2) comprising a copolyester based on terephthalic acid (thermoplastic polyester resins as copolyester comprising polyethylene terephthalate and polybutylene terephthalate); adipic acid [0041],ll.15 and 1,4-butanediol [0041],ll.13-14.  	As to dependent claim 7, Ohta teaches resin films as multilayer films as laminates, comprising at least a gas-(odor)-barrier layer and outer layers as sealant layers [0020]-[0023]  comprising a copolyester comprising acid components (A) and (B) as at least 70% acid components [0009],ll.1-2] comprising copolyester as; (A) tetrahydrophthalic acid or derivative; and tetrahydrophthalic anhydride; and (B) phthalic acid [0014] – [0015].  Ohta also teaches a specific embodiment (Example 11) as comprising: component (A) as: a copolyester with polyesters: (i) methyltetrahydrophthalic anhydride and (ii) terephthalic acid [0100],ll.4-6]; and component (B) as adipic acid and 1,4 butanediol [0100],ll.8-10].
 	As to dependent claims 11 and 12, Abe teaches that a total thickness of the film is between about 10 μm and 1000 μm (as 334 μm, as presented for claim 10] and a thickness of the barrier layer is 70 μm [0066],ll.2).  Campbell teaches a film thickness of about 0.1 to 1; 1-10, or 10-100 μm [0090],ll.1-4] of a biodegradable barrier film made of PGA [0069],ll.1-4] and the film formed into a bowel management tube [0122],ll.23-24] for ostomy applications [0122],ll.23-24]. 	As to dependent claims 13 and 19, Nielsen teaches a biodegradable barrier film (title, Abstract) in an ostomy bag [0017],ll.3 where the first and second walls of the ostomy bag are made of the biodegradable barrier film [0017] and include a stoma receiving opening (stoma inlet opening) in the first side wall [0002],ll.4-11, (as per claim 19) with the side walls further comprising a biodegradable non-woven layer (where the biodegradable barrier film can be a laminate [0014] as having multiple layers of the biodegradable barrier film for either of the side walls [0017].
 	However, as to independent claim 1, Abe, Ohta, Campbell, and/or Nielsen fail to teach or fairly suggest the combination of:  	[a] biodegradable odor barrier film ... comprising:  		a barrier layer comprising polyglycolic acid (PGA) ...  		an outer layer comprising a copolyester based on terephthalic acid, adipic acid, and 1,4-butanediol,  	wherein the copolyester is an aliphatic-aromatic copolyester that is biodegradable to terephthalic acid, adipic acid, and 1,4-butanediol and meets the requirements of ASTM D6400, EN13432; and  	wherein the biodegradable odor barrier film has:  		a biodegradability that meets the requirements of ASTM D6400, EN13432 or ISO14855; and  		a dimethyl disulfide (DMDS) breakthrough time greater than about 200 minutes when tested according to the modified Test Operations Procedure (TOP) 8-2-501.
 	As further presented on pages 5-7 of the 6/1/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the barrier film of Abe, Ohta, Campbell, and/or Nielsen to provide wherein the copolyester is an aliphatic-aromatic copolyester that is biodegradable to terephthalic acid, adipic acid, and 1,4-butanediol and meets the requirements of ASTM D6400, EN13432; and wherein the biodegradable odor barrier film has: a biodegradability that meets the requirements of ASTM D6400, EN13432 or ISO14855; and  a dimethyl disulfide (DMDS) breakthrough time greater than about 200 minutes when tested according to the modified Test Operations Procedure (TOP) 8-2-501.   	One of skill would not have been motivated to modify the teachings of Abe, Ohta, Campbell, and/or Nielsen to provide the above combination of elements and features, where Abe, Ohta, Campbell, and/or Nielsen fail to teach or fairly suggest providing the combination of these elements, and do not provide any motivation to do so.   	Applicants have also provided evidence of unexpected results in the form of:  		(a) an example (Exhibit A of 6/1/22 Amendment) of the claimed aliphatic-aromatic copolyester, as Ecoflex® F Blend C1200 (Exhibit A as the Product Information; and as described in Applicants’ Specification at [0041] and Table 1); and 		(b) a publication (Witt et al., Biodegradation of aliphatic-aromatic copolyesters, Chemosphere 44 (2001), page 290, lines 6-17 (Exhibit B.)),  	wherein this example of the claimed invention provides unexpected results as superior material properties over known biodegradable aliphatic polyester materials while maintaining excellent biodegradability, where, when combined with the claimed PGA barrier layer to provide the claimed biodegradable odor barrier film, as taught and claimed by Applicants, provides both desired odor barrier properties, as well as desired film properties, such as:  		wherein the copolyester is an aliphatic-aromatic copolyester that is biodegradable to terephthalic acid, adipic acid, and 1,4-butanediol and meets the requirements of ASTM D6400, EN13432; and  	 	wherein the biodegradable odor barrier film has: a biodegradability that meets the requirements of ASTM D6400, EN13432 or ISO14855; and a dimethyl disulfide (DMDS) breakthrough time greater than about 200 minutes when tested according to the modified Test Operations Procedure (TOP) 8-2-501a dimethyl sulfide (DMDS) breakthrough. 	Accordingly, Abe, Ohta, Campbell, and/or Nielsen fail to teach or fairly suggest the above combination of elements and features of the claimed biodegradable barrier film of claim 1, and fail to provide motivation to do so, and wherein Applicants have provided evidence of unexpected results of the claimed film. 
Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-19 are rejected on the ground of nonstatutory double patenting over claims 1-8 of US Patent No. 10,583,029 B2 (‘029).  
	As to claims 1-19, claims 1-8 of ‘029 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
‘029
1,2
2
2
3
1
1
1
4
5
6
7
8
1,2
2
2
2

















Clm
17
18
19













‘029
1
4
5















 	The differences between present claims and the claims of ‘029 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘029 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘029 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘029 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.    	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781